Case 1:21-cv-02006-SEB-TAB Document 1 Filed 07/09/21 Page 1 of 4 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MARK MCCLESKEY, TRUSTEE AND INDIANA         )
STATE COUNCIL OF PLASTERERS AND CEMENT      )
MASONS HEALTH AND WELFARE AND PENSION       )
FUNDS,                                      )                      No. 1:21-cv-2006-
                                            )
                              Plaintiffs,   )
                                            )
                       v.                   )
                                            )
CARRERA PLASTER RESTORATION LLC, a Missouri )
domestic limited liability company,         )
                                            )
                              Defendant.    )


                                         COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, CARRERA PLASTER RESTORATION LLC, as follows:

                                JURISDICTION AND VENUE

       1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended.

              (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                           PARTIES

       2.     (a)     The Plaintiffs in this count are MARK MCCLESKEY, TRUSTEE AND

INDIANA STATE COUNCIL OF PLASTERERS AND CEMENT MASONS HEALTH AND

WELFARE AND PENSION FUNDS, (“the Funds”), and have standing to sue pursuant to 29

U.S.C. Section 1132(d)(1).
Case 1:21-cv-02006-SEB-TAB Document 1 Filed 07/09/21 Page 2 of 4 PageID #: 2




              (b)     The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Cement Masons Union and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

              (c)     The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

       3.     (a)     CARRERA PLASTER RESTORATION LLC, a Missouri domestic

limited liability company (hereafter "CARRERA"), employs employees represented by the Union

and is bound to make contributions for hours and weeks worked by all employees and upon

subcontractors who perform work which would otherwise be performed by employees.

              (b)     CARRERA has its principal place of business in St. Louis, Missouri.

              (c)     CARRERA is an employer engaged in an industry affecting commerce.

       4.     Since February 8, 2016, CARRERA has entered into successive collective

bargaining agreements with the Union pursuant to which it is required to pay specified wages

and to make periodic contributions to the Funds on behalf of certain of its employees. (Exhibit

A)

       5.     By virtue of certain provisions contained in the collective bargaining agreements,

CARRERA is bound by the Trust Agreement establishing the Funds.

       6.     Under the terms of the collective bargaining agreements and Trust Agreements to

which it is bound, CARRERA is required to make contributions to the Funds on behalf of its

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all




                                               2
Case 1:21-cv-02006-SEB-TAB Document 1 Filed 07/09/21 Page 3 of 4 PageID #: 3




necessary books and records to Plaintiffs’ accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

        8.     Plaintiffs are advised and believe that from August 1, 2020 through the present,

CARRERA has failed to make some of the contributions from time to time required to be paid

by it to the Funds pursuant to the terms of the Trust Agreements by which it is bound, all in

violation of its contractual obligations and its obligations under applicable state and federal

statutes.

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.     CARRERA be ordered to submit to an audit for August 1, 2020 through the

present.

        B.     Judgment be entered on any amounts found to be due on the audit.

        C.     Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

        D.     CARRERA be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

        E.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.




                                                 3
Case 1:21-cv-02006-SEB-TAB Document 1 Filed 07/09/21 Page 4 of 4 PageID #: 4




                              Respectfully submitted,

                              MARK MCCLESKEY, TRUSTEE AND INDIANA
                              STATE COUNCIL OF PLASTERERS AND CEMENT
                              MASONS HEALTH AND WELFARE AND PENSION
                              FUNDS



                              By:    /s/ Donald D. Schwartz
                                     One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415
dds@aandklaw.com




                                       4
